AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 20, 2010 REGISTRATION NO. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-11REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 APPLE REIT TEN, INC. (Exact name of Registrant as specified in its charter) Virginia (State or other jurisdiction ofincorporation or organization) 814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Address, including zip code, andtelephone number, including area code, ofRegistrants Principal Executive Offices) 27-3218228 (I.R.S. EmployerIdentification No.) Glade M. KnightChairman and Chief Executive OfficerApple REIT Ten, Inc.814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to:
